Title: From George Washington to the United States Senate and House of Representatives, 25 March 1794
From: Washington, George
To: United States Senate and House of Representatives


          
            Gentlemen of the Senate, and of the House of Representatives,
            United States 25. March 1794.
          
          The two letters, which I now forward to Congress, were written by a Consul of the
            United States; and contain information, which
            will probably be thought to require some pecuniary provision.
          
            Go: Washington
          
        